PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/641,114
Filing Date: 3 Jul 2017
Appellant(s): Sefton et al.



Sefton et al
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/29/2021.



The following ground(s) of rejection are applicable to the appealed claim 32, the only remaining pending claim after Appellants’ cancelation of claims 2-4, 6-17, 19, 21-31, and 33 on 1/29/2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(A) Claim 32 remains/is rejected under 35 U.S.C. 102 (a) (1), (a) (2) as being anticipated by US 2013/0189763 (Dalla-Betta et al) as explained in the prior office action (mailed on 10/20/2020) and repeated herein.
US 2013/0189763 (Dalla-Betta et al) teaches a method for culturing a consortium of various microorganisms on gaseous substrates as a primary carbon and energy source as intended for production of biomass and microbial bio-chemicals, wherein the method comprises:

wherein the consortium of various microbes comprises chemoautotrophic, photoautotrophic bacteria and heterotrophic microbes within the meaning of the claims, wherein the chemoautotrophic bacteria include Cupriavidus including Cupriavidus necator (par. 0079, last 3 lines) and Rhodococcus (par. 0079), wherein the photoautotrophic bacteria include Rhodobacter (claim 7) and Rhodopseudomonas capsulta (par. 0077) which is synonym Rhodobacter capsulatus, Rhodospirillum sp, Rhodopseudomonas including Rhodopseudomonas palustris (par. 0077, last 8 lines); and wherein the heterotrophic microbes include Bacillus (page 24, claim 7, line 8);
wherein the fermentation vessel is filled with an aqueous medium or a culture “broth” (see par. 0113) with various inorganic anions including phosphate, nitrate, sulfate, carbonate or ammonium and with various inorganic cations including iron, nickel, calcium, magnesium, manages or cobalt (par. 0113) but without added sugars or organic carbon source as it is encompassed by the phrase “no more than 0.05%”; 
	Step of introducing syngas with gaseous substrates including CO2 gas and hydrogen gas as first and second gases and as well some additional oxygen (for example: see par. 0045, 0111, and par. 0186-0185); wherein ratio of H2 to CO2 is about 2:1 (page 9, col.1, line 7) and/or is about 8:1 (par. 0186), and, thus, disclosed ratios fall within the claimed ranges from 1:1 to 8:1 as required by the claimed method; and 

With respect to limitation dawn to “enhanced nutritional value” of mixed biomass it is noted that the cited method is practiced to provide a mixed biomass derived from multiple groups of same bacteria as explained above. The final biomass products in the cited method include organic chemicals that are foods or alternative to the common crop grown food (par. 0003), feeds for animals (par. 0142, lines 3-4 from the bottom) and nutritional supplements (par. 0142, middle of par.). Thus, the final biomass is a food product and, therefore, it has both “enhanced” value, for being made from mixed bacterial biomass, and “nutritional” value, for being “food”, within the broadest reasonable meaning of the claims.
Thus, the cited US 2013/0189763 (Dalla-Betta et al) anticipates the claimed invention because the cited method comprises same active steps and same structural elements as required by the claimed method. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner as result of cancellation of claims 2-4, 6-19, 21-31 and 33 by Appellants on 1/20/2021 after the final office action (mailed on 10/20/2020). 
Rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards 
	Rejection of claim 29 is rejected under 35 U.S.C. 112, first paragraph, (Deposit of biological material) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention has been withdrawn as result of cancelation of claim 29 by Appellants on 1/20/2021.
Rejection of claims under 35 U.S.C. 103 as being unpatentable over US 2013/0189763 (Dalla-Betta et al) and US 9,206,451 (Sefton) has been withdrawn as result of cancelation of claims by Appellants on 1/20/2021.
Rejection of claims under 35 U.S.C. 103 as being unpatentable over US 2013/0189763 (Dalla-Betta et al) and US 9,206,451 (Sefton), and further in view of US 7,579,163 (Eriksen et al) has been withdrawn as result of cancelation of claims by Appellants on 1/20/2021. 
 Rejection of claims under 35 U.S.C. 103 as being unpatentable over US 2013/0189763 (Dalla-Betta et al), US 9,206,451 (Sefton) and US 7,579,163 (Eriksen et al) and further in view of US 5,266,096 (Slavensky) has been withdrawn as result of cancelation of claims by Appellants on 1/20/2021.
Rejection of claims under 35 U.S.C. 103 as being unpatentable over US 2013/0189763 (Dalla-Betta et al), US 9,206,451 (Sefton), US 7,579,163 (Eriksen et al) and US 5,266,096 (Slavensky), and further in view of Zhu (Proc. Natl. Acd. Sci. USA, 1988, Vol. 85, pages 4209-4213) and US 6,855,526 (Saha) has been withdrawn as result of cancelation of claims by Appellants on 1/20/2021.

(2) Response to Argument
Appellant’s arguments filed on 1/29/2021 have been fully considered but they are not persuasive. 
Appellant’s main argument is that the cited US 2013/0189763 (Dalla-Betta et al) does not teach a specific consortium of chemoautotrophic, photoautotrophic and heterotrophic microbes as required by claim 32 (appeal brief page 4, last par.). 
This argument is not persuasive because the cited US 2013/0189763 (Dalla-Betta et al) teaches the use of the same bacteria (representatives of identical biological bacterial genera) for each of 3 claimed groups of bacteria and because terms “chemoautotrophic”, “” and “heterotrophic” are based on metabolism of bacteria manifested under specific environment.
Hetrotrophic bacteria are a type of bacteria that must ingest biomass to obtain their energy and nutrition. 
Chemoautotrophic bacteria get their energy from oxidizing inorganic compounds.
Photoautotrophic bacteria derive their energy for food synthesis from light and are capable of using carbon dioxide as their principal source of carbon.
In particular, the cited US 2013/0189763 (Dalla-Betta et al) teaches the use of the same bacteria (representatives of identical biological bacterial genera) for each of 3 claimed groups of bacteria.  The representatives of identical biological bacterial genera from each of 3 groups are used/cultured as a consortium in a combination (see claim 7, last line) in the method of the cited US 2013/0189763 (Dalla-Betta et al) as it is admitted and/or acknowledged by Appellants (brief page 16, par. 3, lines 2-4).  The cited US 
Claim 7 of the prior art teaches:
7. The method of claim 1, wherein the microorganisms or microbial culture comprises chemoautotrophic microorganisms, where the chemoautotrophic microorganisms are selected from the group consisting of the following genera: Acetoanaerobium sp.; Acetobacterium sp.; Acetogenium sp.; Achromobacter sp.; Acidianus sp.; Acinetobacter sp.; Actinomadura sp.; Aeromonas sp.; Alcaligenes sp.; Alcaligenes sp.; Arcobacter sp.; Aureobacterium sp.; Bacillus sp.; Beggiatoa sp.; Butyribacterium sp.; Carboxydothermus sp.; Clostridium sp.; Comamonas sp.; Dehalobacter sp.; Dehalococcoide sp.; Dehalospirillum sp.; Desulfobacterium sp.; Desulfomonile sp.; Desulfotomaculum sp.; Desulfovibrio sp.; Desulfurosarcina sp.; Ectothiorhodospira sp.; Enterobacter sp.; Eubacterium sp.; Ferroplasma sp.; Halothibacillus sp.; Hydrogenobacter sp.; Hydrogenomonas sp.; Leptospirillum sp.; Metallosphaera sp.; Methanobacterium sp.; Methanobrevibacter sp.; Methanococcus sp.; Methanosarcina sp.; Micrococcus sp.; Nitrobacter sp.; Nitrosococcus sp.; Nitrosolobus sp.; Nitrosomonas sp.; Nitrosospira sp.; Nitrosovibrio sp.; Nitrospina sp.; Oleomonas sp.; Paracoccus sp.; Peptostreptococcus sp.; Planctomycetes sp.; Pseudomonas sp.; Ralstonia sp.; Rhodobacter sp.; Rhodococcus sp.; Rhodocyclus sp.; Rhodomicrobium sp.; Rhodopseudomonas sp.; Rhodospirillum sp.; Shewanella sp.; Streptomyces sp.; Sulfobacillus sp.; Sulfolobus sp.; Thiobacillus sp.; Thiomicrospira sp.; Thioploca sp.; Thiosphaera sp.; Thiothrix sp.; and combinations thereof. 

The meaning of terms “chemoautotrophic”, “photoautotrophic” and “heterotrophic” is based on metabolism of bacteria manifested under specific environment. 
In view of definitions of the as-filed specification some of the “photoautotrophic” bacteria including claimed representatives of Rhodopseudomonas, Rhodospirillium and Rhodobacter exhibit chemotrophic metabolism and they are able to utilize H2 and CO2 without light (see as-filed specification page 3, par. 0012).  The claimed method does 2 and CO2.  Thus, in the claimed method the “photoautotrophic” bacteria including claimed representatives of Rhodopseudomonas, Rhodospirillium and Rhodobacter function as chemoautotrophic bacteria under the claimed specific environment.  The method of the cited US 2013/0189763 (Dalla-Betta et al) comprise the use of the same specific environment as claimed including gaseous substrate H2 and CO2 in the absence of light for the same bacteria including claimed representatives of Rhodopseudomonas, Rhodospirillium and Rhodobacter.  Thus, the cited method comprises the use of same group of “photoautotrophic” bacteria within the meaning of the claims and when read in the light of specification. 
As applied to “chemoautotrophic” bacteria and environment suitable for chemoautotrophic metabolism, the cited US 2013/0189763 (Dalla-Betta et al) explicitly teaches the use of the same “chemoautotrophic” bacteria including claimed Cupriavidus and Rhodococcus under environment suitable for bacterial “chemoautotrophic” metabolism such as provision of a gaseous substrate including H2 and CO2 as required by claims 32. 
As applied to the claimed term “heterotrophic” and the use of “heterotrophic” bacteria the cited US 2013/0189763 (Dalla-Betta et al) teaches the use of the same bacteria belonging to Bacillus which is recited in the claim 32 as a “heterotrophic” bacteria.  Although the cited document does not explicitly acknowledges Bacillus as capable of heterotrophic metabolism, it acknowledges and/or teaches incorporation of “heterotrophic bioprocessing steps on the gas and liquid stream” (see last two lines of par. 123).  In the claimed method “heterotrophic bacteria” Bacillus is placed under 2 and CO2) together with other bacteria that are capable of chemoautotrophic metabolism.  In the cited method (or at the very least in the beginning of the process) bacteria Bacillus is also placed under environment conductive to “chemoautotrophic” metabolism (medium with minerals and gases H2 and CO2) together with other bacteria that are clearly capable of chemoautotrophic metabolism and conversion of C1 or CO2 substrate into organic carbon in the form of organic compounds and biomass (see par. 0021) as clearly recognized and/or taught by US 2013/0189763 (Dalla-Betta et al).  Thus, in the cited method the chemosynthetic reaction provides for organic substrates for “heterotrophic” metabolism of Bacillus which is cultured together with chemoautotrophic bacteria and, thus, heterotrophically utilizing organic substrates produced by chemoautotrophic bacteria, thereby, providing for  “heterotrophic bioprocessing steps on the gas and liquid stream” (last two lines of par. 123) in the cited method.
Thus, the cited US 2013/0189763 (Dalla-Betta et al) teaches the use of the same bacteria (representatives of identical biological bacterial genera) for each of 3 claimed groups of bacteria including “chemoautotrophic”, “photoautotrophic” and “heterotrophic” bacteria within the broadest reasonable meaning the claims.	Some of the Appellant’s arguments are directed to the idea that teaching of US 2013/0189763 (Dalla-Betta et al) is generic and includes boilerplate language seeking to expand the scope of disclosure (brief pages 6-12), that the cited document does not describe any specific consortium with specific names but lists 68 genera that might provide for thousands of specific combinations (brief page 16).

Claim 7 of the prior art teaches:
7. The method of claim 1, wherein the microorganisms or microbial culture comprises chemoautotrophic microorganisms, where the chemoautotrophic microorganisms are selected from the group consisting of the following genera: Acetoanaerobium sp.; Acetobacterium sp.; Acetogenium sp.; Achromobacter sp.; Acidianus sp.; Acinetobacter sp.; Actinomadura sp.; Aeromonas sp.; Alcaligenes sp.; Alcaligenes sp.; Arcobacter sp.; Aureobacterium sp.; Bacillus sp.; Beggiatoa sp.; Butyribacterium sp.; Carboxydothermus sp.; Clostridium sp.; Comamonas sp.; Dehalobacter sp.; Dehalococcoide sp.; Dehalospirillum sp.; Desulfobacterium sp.; Desulfomonile sp.; Desulfotomaculum sp.; Desulfovibrio sp.; Desulfurosarcina sp.; Ectothiorhodospira sp.; Enterobacter sp.; Eubacterium sp.; Ferroplasma sp.; Halothibacillus sp.; Hydrogenobacter sp.; Hydrogenomonas sp.; Leptospirillum sp.; Metallosphaera sp.; Methanobacterium sp.; Methanobrevibacter sp.; Methanococcus sp.; Methanosarcina sp.; Micrococcus sp.; Nitrobacter sp.; Nitrosococcus sp.; Nitrosolobus sp.; Nitrosomonas sp.; Nitrosospira sp.; Nitrosovibrio sp.; Nitrospina sp.; Oleomonas sp.; Paracoccus sp.; Peptostreptococcus sp.; Planctomycetes sp.; Pseudomonas sp.; Ralstonia sp.; Rhodobacter sp.; Rhodococcus sp.; Rhodocyclus sp.; Rhodomicrobium sp.; Rhodopseudomonas sp.; Rhodospirillum sp.; Shewanella sp.; Streptomyces sp.; Sulfobacillus sp.; Sulfolobus sp.; Thiobacillus sp.; Thiomicrospira sp.; Thioploca sp.; Thiosphaera sp.; Thiothrix sp.; and combinations thereof. 
The prior art clearly teaches the claimed bacteria from each group claimed.  See claim 7.  Thus, the selection of the bacteria from the group taught in claim 7 is taught in sufficient specificity.  First it is noted that Appellant argues the anticipatory rejection but clearly acknowledged it is obvious.  Second, it is noted that claim 32 is broadly directed to producing a “biomass” using a consortium.  The prior art teaches the aqueous medium and the ratio claimed; thus the prior art teaches the same growth environment as claimed.  Thus, the bacteria taught by the prior art would have the same function, i.e. all of the bacteria in claim 7.  Thus, Appellant’s arguments regarding use of more than one reactor is moot in this embodiment. 
Appellants argues that a skilled artisan would not put the claimed different bacteria in the same reactor; this argument is confusing since the instant claim is directed to a single reactor.  Thus, it is unclear how the claimed bacteria of claim 32 retain their functionality while the prior art that teaches the same bacteria in the same reactor (the examples utilize one reactor and figure 1) in the same aqueous medium claimed and same gaseous substrate ratio as claimed cannot. 
Appellant argues that the prior art’s discussion on 147 would lead one to utilize multiple reactors.  This argument is unpersuasive since the prior art clearly teaches depending on the intended biomass to be harvested, one reactor may be utilized or several. 
Appellant argues that the art does not enable one to produce oleochemicals. This is not persuasive since claim 32 is not directed to producing a specific product.  Rather, the claim is directed to producing a biomass.

This argument is not persuasive because the cited document also teaches the use of 1 bioreactor (figure 1; par. 0030; par. 0043), which is supplied with gases including H2 and CO2 in the ratio as claimed as well as some additional oxygen (for example: see par. 0045, 0111, and par. 0186-0185).
Appellant’s last argument at conclusion is that the claimed method is based on the use of a specific consortium necessary to achieve a nutritionally enhanced product while Dall-Betta contemplates many things (brief pages 20-21). 
This argument is not persuasive because the method of the cited US 2013/0189763 (Dalla-Betta et al) clearly comprises step of harvesting bacterial cells and biosynthesized product from the reactor (see par. 0048, last 3 lines; or see par. 0118). The final biomass products in the cited method include organic chemicals, feeds for animals (par. 0142, lines 3-4 from the bottom) and nutritional supplements (par. 0142, middle of par.).  Thus, the final biomass is a food product and, therefore, it has both “enhanced” nutritional value within the broadest reasonable meaning of the claims. Claim-recited term “enhanced” is a term of relative degree without pointing out what value or component is enhanced as intended.  Thus, the cited final product made by a combination of the same bacteria is considered to be the same product, particularly in view that the cited document teaches that the final biomass product is suitable as feed or nutritional supplement.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Vera Afremova
/VERA AFREMOVA/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.